Appeal by defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered January 6, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s contention, a proper foundation was established for the admission into evidence of the guns, ski masks and related items (see, People v McGee, 49 NY2d 48, 50-60, cert denied sub nom. Waters v New York, 446 US 942; People v Mirenda, 23 NY2d 439). Further, the testimony of the accomplice was amply corroborated by defendant’s admissions to a nonaccomplice witness.
We have examined defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Bracken, Niehoff and Kooper, JJ., concur.